Case: 15-14983   Date Filed: 07/05/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14983
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-20165-DPG-11



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

FLORENTINO CARDENAS,
a.k.a. Tinto,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 5, 2016)

Before ED CARNES, Chief Judge, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
                 Case: 15-14983        Date Filed: 07/05/2016        Page: 2 of 4


      In 2013 the FBI and the City of Miami investigated an extensive marijuana,

cocaine, and “molly” 1 distribution conspiracy that involved the equivalent of over

3,000 kilograms of marijuana under the drug equivalency tables contained in the

United States Sentencing Guidelines. During that investigation, law enforcement

officers intercepted several phone calls made by members of the conspiracy, which

led authorities to Florentino Cardenas, a midlevel distributor in the conspiracy.

Cardenas later pleaded guilty to one count of conspiring to possess with intent to

distribute a controlled substance in violation of 21 U.S.C. § 846.

      In his plea agreement, Cardenas admitted that, “[b]ased on the intercepted

conversations and the surveillance conducted by law enforcement, [he] was

responsible for 308 grams of cocaine, one kilogram of [m]olly, and two pounds of

marijuana,” which is the equivalent of 310 kilograms of marijuana. The agreement

also provided that the government would recommend an offense level reduction

under U.S.S.G. § 3B1.2 based on Cardenas’s minor role in the conspiracy.

      At sentencing the district court rejected that recommendation, reasoning that

Cardenas had been “held responsible for the amount of drugs for which he was

involved,” instead of the much larger quantities associated with the conspiracy as a

whole, and he could not be considered a minor participant in his own actions. The

court varied downward to sentence Cardenas to 24 months, which was within the

      1
          “Molly” is the street name for a variety of Schedule I substances similar to ecstasy.

                                                  2
               Case: 15-14983     Date Filed: 07/05/2016    Page: 3 of 4


guideline range that would have been applicable if the court had granted the

requested role reduction. Cardenas nonetheless contends on appeal that the district

court erred in denying him that reduction.

      Section 3B1.2 provides for a two-point offense level reduction if a defendant

is a “minor participant” in the relevant criminal activity. See U.S.S.G. § 3B1.2(b).

A minor participant is one who “is less culpable than most other participants, but

whose role could not be described as minimal.” Id. cmt. n.5. “The district court’s

determination of the defendant’s role in the offense should be informed by two

principles . . . first, the defendant’s role in the relevant conduct for which [he] has

been held accountable at sentencing, and, second, [his] role as compared to that of

other participants in [his] relevant conduct.” United States v. Rodriguez De Varon,

175 F.3d 930, 939 (11th Cir. 1999) (en banc). Neither of those considerations

supports a finding that Cardenas was a minor participant.

      Cardenas contends that “his actual conduct was undisputably [sic] minor in

nature” with respect to the molly attributed to him. He points to his factual proffer,

in which he admitted only to discussing molly with a coconspirator in one recorded

phone call. But the district court was not obligated to separately parse Cardenas’s

comparative culpability in relation to each drug he accepted responsibility for in

the plea agreement. The question is whether Cardenas was a minor participant in

his relevant conduct as a whole. See De Varon, 175 F.3d at 940–44. The answer


                                           3
               Case: 15-14983     Date Filed: 07/05/2016    Page: 4 of 4


to that question is no, even if he happened to be more involved in some portions of

that conduct and less involved in others.

      Cardenas emphasizes that the government recommended a minor participant

reduction because it considered him to be “a minor player given his activities and

the activities of others in the conspiracy.” As Cardenas concedes, however, that

recommendation was not binding on the court. See Fed. R. Crim. P. 11(c)(1)(B).

Not only that, but the recommendation missed the mark. We have explained that a

defendant is entitled to a role reduction only if he “can establish that [he] played a

relatively minor role in the conduct for which [he] has already been held

accountable — not a minor role in any larger criminal conspiracy.” De Varon, 175
F.3d at 944. Because Cardenas was held accountable for only his actual conduct,

the fact that he may have been a “minor player” in the broader conspiracy is simply

beside the point. See id. (“[W]here the relevant conduct attributed to a defendant

is identical to [his] actual conduct, [he] cannot prove that [he] is entitled to a minor

role adjustment simply by pointing to some broader criminal scheme in which [he]

was a minor participant but for which [he] was not held accountable.”).

      AFFIRMED.




                                            4